DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the unsupervised training approach " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2017/0337682 A1).
With respect to claim 1, Liao discloses a computer-implemented method for transforming magnetic resonance (MR) imaging across multiple vendors comprising: (a) obtaining a training dataset, wherein the training dataset comprises a paired dataset and an un-paired dataset (see paragraph 0042), and wherein the training dataset comprises image data acquired using two or more MR imaging devices (see paragraph 0050); (b) training a deep network model using the training dataset (Abstract; see paragraph 0007); (c) obtaining an input MR image; and (d) transforming the input MR image to a target image style using the deep network model (Abstract; Paragraphs 0006-0007).  
With respect to claims 3, 5, 14 and 16, Liao discloses the corresponding image data acquired using the two or more MR imaging devices are different in at least one of contrast, resolution and image distortion (see paragraphs 0010 and 0073 disclosing different resolutions).  
With respect to claims 4 and 15, Liao discloses the target image style is pre-determined or selected based on a set of pre-determined rules (Abstract, see paragraphs 0006, 0008 and 0051).  
With respect to claims 6 and 17, Liao discloses the target image style is consistent with an image style of an MR imaging device, which MR imaging device is different from the MR imaging device used for acquiring the input MR image (see paragraph 0037).  
With respect to claims 7 and 18, Liao discloses the paired dataset comprises reference image data acquired using a first MR imaging device and an original image data acquired using a second MR imaging device that is different from the first MR imaging device (see paragraph 0050 and 0040-0043).  
With respect to claim 8 and 19, Liao discloses training the deep network model comprises using supervised training approach (see paragraph 0007, 0039) and further enhancing the deep network model using an unsupervised training approach (see paragraph 0086).  
With respect to claim 12, Liao discloses a non-transitory computer-readable storage medium including instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (a) obtaining a training dataset, wherein the training dataset comprises a paired dataset and an un-paired dataset (see paragraph 0042), and wherein the training dataset comprises image data acquired using two or more MR imaging devices (see paragraph 0050); (b) training a deep network model using the training dataset (Abstract; see paragraph 0007); (c) obtaining an input MR image; and (d) transforming the input MR image to a target image style using the deep network model (Abstract; Paragraphs 0006-0007).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2017/0337682 A1) in view of Gillies et al. (US 2016/0203599 A1).
With respect to claims 2 and 13, Liao discloses the claimed invention as stated above except for specifying that the two or more MR imaging devices are provided by two or more different vendors.  However, Gillies discloses two or more MR imaging devices are provided by two or more different vendors (see paragraphs 0068-0070). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have MR imaging devices provided by two or more different vendors as taught by Gillies with Liao’s multiple devices for the purpose of providing different cost options for the patient that will depend on the variety of available vendors. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2017/0337682 A1) in view of Lu et al. (US 2019/0223725 A1).
With respect to claim 10, Liao discloses the claimed invention as stated above except for specifying that the deep learning model comprises U-net neural network structures.  However, Lu discloses U-net neural network (see Abstract; paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have U-net neural network as taught by Lu with Liao’s deep learning model for the purpose of disclosing one preferred option between all the known learning models according to its suitability and function for an improved image during the imaging process for diagnosis.  

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2017/0337682 A1) in view of Masoud et al. (US 2018/0144244 A1).
With respect to claims 11 and 20, Liao discloses the claimed invention as stated above except for the target image style is received via a graphical user interface.  However, Masoud discloses the use of graphical user interface or GUI (see Abstract; paragraph 0055). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to use a GUI as taught by Masoud with Liao’s medical imaging device for the purpose of providing a easier system to follow for the user to visualize the data during the imaging process. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems that uses deep network model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866